 In the Matter ofDELUXEPRODUCTS'CORPORATIONandINTERNATIONALAssoCIATION OF MACHINISTS LODGE No. 1127, A. F. of L.Case No. 13-R-0314.-Decided May 6,1944Mr. B. B. Vedder,of Chicago, Ill., for the Company.Mr. P. L. SiemillerandMr. William Heath,both of Chicago, Ill.,for the Union.Mr. Joseph W. Kulkis,of counsel to the Board.DECISIONandDIRECTION OF ELECTIONSTATEMENT OF THECASEUpon an amended petition duly filed by International Associationof Machinists, Lodge No. 1127, A. F. of L., herein called the Union,alleging that a question affecting commerce had arisen concerning therepresentation of employees of Deluxe Products Corporation, LaPorte,Indiana, herein called the Company, the National Labor- RelationsBoard provided for an appropriate hearing upon due notice beforeMozart G. Ratner, Trial Examiner. Said hearing was held at LaPorte,Indiana, on April 5, 1944.The Company and the Union appeared,participated, and were afforded full opportunity to be heard, to ex-amine and cross-examine witnesses, and to introduce evidence bearingon the issues.The Trial Examiner's-rulings made at the hearing arefree from prejudicial error and are hereby affirmed.All partieswere afforded an opportunity to file briefs with the Board.'Upon the entire record in the case, the Board makes ,the following,:FINDINGS OF FACT1I.THE,BUSINESS OF ,THE COMPANYDeluxe Products Corporation, an Indiana corporation, having itsprincipal office and place of business at LaPorte, Indiana, is engagedin the manufacture of cast iron pistons, oil filters, and cartridges forIAfter the hearing,the parties entered into a stipulation providing for the correctionof the stenographic transcript of testimonyThe stipulation is hereby approved and madea part of the record.56 N. L.R. B., No. 67.338 DELUXE PRODUCTS CORPORATION339the filters.The principal materials used by the Company are greyiron castings, carbon steel, brass, cotton, copper, oil, wood, and fibrecontainers.During the year 1943, the Company purchased materialsvalued at approximately, $500,000, of which 95 percent was shippedin from points outside the State of Indiana. -During the same period,the Company sold products valued at approximately' '$2,000,000, ofwhich 90 percent was shipped to points outside the State of Indiana.The Company admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternational Association of Machinists, Lodge No. 1127, affiliatedwith,American Federation of Labor, is a labor organization admittingto membership employees, of the Company within the 'alleged appro-priate unit.III.THE QUESTION CONCERNING REPRESENTATIONOn or about February 3, 1944, the Union requested the Companyto bargain with it as the exclusive representative of all employees inthe alleged unit.On February 8, the Company refused to accordthe Union such recognition unless and until it is certified by the Board.A statement of the Field Examiner of the Board, introduced intoevidence at the hearing, indicates that the Union represents a sub-stantial number of employees within the unit hereinafter found to beappropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union seeks a unit composed of all production and maintenanceemployees, including toolroom employees, inspectors, packers, ship-ping room employees, and laborers, but excluding all, cartridge de-partment employees, watchmen, office clerical employees, foremen,and all supervisory employees.The Company disputes the appropri-ateness of such a unit, contending that a plant-wide unit is moreappropriate.The manufacturing plant of the Company consists of two buildingsadjacent to, but unconnected to'etch other.One, a two-story build-ing, houses the piston department, the filter department, and the ship-ping department; the second building, a smaller, one-story structure,houses the oil filter cartridge department.The cartridges manufac-2 The report of the Field Examiner shows that the Union submitted 53 authorization cards.There are approximately 105 emplpoyees within the alleged' appropriate unit. 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDitured in the department consist of steel'cones about which cotton iswound; the steel cones are manufactured by other companies.Eachof the Company's departments is headed by a foreman whose juris-diction is limited to that department.The employees of the pistonand oil filter departments, who perform precision work, are paid ap-proximately 13 percent more than the employees in the cartridge de-partment, where the work is lighter and cleaner and not of the precisiontype.Twenty percent of the manufactured cartridges are trucked tothe assembly room on the second floor of the larger building, wherethey are inserted into the oil filters prior to packing and shipping.The remaining 80 percent of the cartridges are sold as refills.Al-though there is some interchange of employees between the depart-ments, such interchange is negligible, being induced primarily byrush orders.The Company in support of its position that a plant-wide unit isappropriate, introduced into evidence a portion of an agreement fora consent election executed in a prior representation proceeding beforethe Board.3The portion of the agreement provided, in effect, thata plant-wide unit constituted an appropriate unit.However, theelection held pursuant thereto did not, result in, the certification of abargaining representative; and the parties neither prior thereto northereafter engaged in collective bargaining on the basis of a plant-wide unit.Accordingly, we find that the consent election agreementis not determinative of the appropriateness of the unit sought herein 4The Company, in further support of its position, submitted evidencetending to show that the Union had extended its organizational ac-tivities to all employees of the Company.The, record reveals, how-ever, that although handbills iwere addressed to all the Company'semployees, the Union did not attempt to organize the employees of theoil filter cartridge department, who it alleges, are subject'to the juris-diction of another union of the same affiliation.While a plant-wideunit may ultimately become appropriate, under the foregoing cir-cumstances, and in view of the fact that 'at the present time no labororganization seeks to represent in a single bargaining unit the em-ployees of the entire plant, we are of the opinion that the purposesof the Act will best be effectuated by making collective bargainingan immediate possibility for those employees within the unit herein-after found appropriate.Our finding in this respect, however, doesnot preclude a later determination at another stage of, self -organiza-tion that a more comprehensive unit is.appropriate.53Matter of Deluxe Products CorporationandLocal 746, United Automobile Workers ofAmerica, C. 1.0., Case No. 13-R-622.4Matter of Servel, Inc.,51 N L R B 224-Matter of Gardner-Richardson,52 N L. R. B. 1260;Matter of James Russell BoilerWorks,53 N. L. R B 1411;Matter of Bethlehem Alameda Shipyard, Inc.,53 N. L. R. B.999;Matter of Maryland Sanitary Mfg.Co., 53 N. L.R. B. 1460 IDELUXE PRODUCTS CORPORATION'-341We find that all productionand maintenanceemployees of theCompany, includingall toolroom employees, inspectors,packers, ship-ping room employees, truckers, and laborers, but excluding all car-tridge department employees (including all inspectors in the cartridgedepartment), watchmen,office clerical employees,foremen, and allother supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of theemployees, or effectivelyrecommendsuch action, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct' that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Deluxe ProductsCorporation, LaPorte, Indiana,an electionby secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom,the date of the Direction, under the direction and supervision ofthe Regional Director for the ThirteenthRegion,acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and. 11, ofsaid Rulesand Regulations, amongthe employees in the unit found -appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including' employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, and includingemployeesin the armed forcesof the United States who present themselvesin personat the polls,but excluding any who have since quit or been discharged for causeand have-not been rehired or reinstatedprior tothe date of theelection,to determine whether or not theydesireto be representedby International Association of- Machinists, Lodge No. 1127, A. F.of L., for the purposes of collectivebargaining.